Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-13-00528-CV

                          IN THE INTEREST OF C.F.S., a Child

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02140
                        Honorable H. Paul Canales, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      We order that no costs be assessed against appellant R.S. because he is indigent.

      SIGNED November 13, 2013.


                                               _____________________________
                                               Marialyn Barnard, Justice